Oali-ioon, J.,
delivered the opinion of the court.
We know of no statute enabling a district attorney to bind a county by his contract with a chemist to make an analysis of the stomach of a corpse suspected to have been poisoned. In the particular case we wish there was such a statute. In the absence of it, courts cannot order an appropriation of public money. The case of Yazoo County v. Cain (affirmed Oct. Term, 1901) is not relevant. Cain’s claim was based on Code 1892, § 4138, for guards for the jail.

Affirmed.